Citation Nr: 1634612	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the July 2011 rating decision continued the 10 percent rating for the Veteran's lumbar spine disability and denied claims of entitlement to service connection for tinnitus, bilateral hearing loss, individual unemployability (TDIU) and non-service connected pension.  The Veteran appealed this decision in a July 2011 Notice of Disagreement.  Subsequently, the RO granted the Veteran's service connection claim for tinnitus in a February 2014 rating decision.  In addition, a February 2014 Statement of the Case continued the 10 percent rating for the service-connected lumbar spine disability and continued the denial of service connection for bilateral hearing loss, TDIU and non-service connected pension.  The Veteran filed a VA Form 9 in April 2014 and a Form 8 in October 2014.  These filings show that the Veteran appealed only the increased rating claim regarding the lumbar spine.  The Veteran did not appeal the remaining service connection claims; thus the decision regarding those claims are final.  Accordingly, the issues of service connection for hearing loss, TDIU and non-service connected pension are not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Appellant testified at a June 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The record shows that the Veteran injured his back in service when a 750 pound bomb he was loading onto a plane fell off a lift.  A month later he reportedly reinjured his back when he slipped on ice and fell.  An October 1968 service treatment record (STRs) notes low back muscle spasms at T10-L1, and a January 1969 STR noted an acute lumbar strain with muscle spasm.  Other STRs show that the Veteran was put on a physical profile for chronic paraspinal muscle spasm.

A September 2011 MRI study revealed L4-5 facet hypertrophy, L5-S1 disk bulge with superimposed disk herniation, facet hypertrophy and bilateral foraminal narrowing.  An October 2011 private medical record noted that since the in-service incidents the Veteran's pain and discomfort have slowly worsened.  The evidence of record notes no other traumatic back injury other than those that occurred in service.  

The Veteran underwent a VA examination in August 2013.  The examiner opined that the lumbar spine disc herniation was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  In making this determination the examiner found that the Veteran's current disc problem was "less likely than not related to the service connected lumbosacral strain" as those were two separate conditions with two separate etiologies.  Thus, the examiner specifically separated the Veteran's lumbar spine disability into separate disabilities with separate etiologies.  However, the examiner did not provide a rationale for this opinion or an etiology for the Veteran's lumbar spine disc condition.  During a June 2016 video-conference hearing, the Veteran testified that VA physicians told him that his disc herniation is presumed to be related to his in-service injury because he had never had any other injuries to his back.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

In consideration of the evidence of record indicating that the only traumatic injuries the Veteran suffered to his back occurred in service, the Board finds that an additional medical opinion is necessary to adjudicate the claim on appeal.  Accordingly, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of all lumbar spine disabilities.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).    


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and severity of the Veteran's service-connected lumbar spine disability.  

The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should conduct range of motion studies of the spine, and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  

The examiner should identify all lumbar spine disabilities in addition to the Veteran's service-connected lumbosacral strain, including disc herniation and radiculopathy, and provide the following opinions as to each disability identified:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability, to include disc herniation and radiculopathy, is related to the Veteran's active service?  The examiner must address the medical records and the Veteran's lay statements and a rationale for the opinion should be provided.  

b. Is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability, to include disc herniation and radiculopathy, is secondary to the Veteran's service-connected lumbosacral strain?  The examiner must address the medical records and the Veteran's lay statements and a rationale for the opinion should be provided.  

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





